Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to “Specifically, Rippel discloses identifying a language spoken by analyzing a motion of a given user's lips using lip reading techniques and analyzing an audio signal, which is different from identifying a plurality of available language candidates based on information of a face of a person”.
Rippel discloses a content delivery system implementing user interfaces for one or more people with different content preferences (¶14) that uses a 3D sensing device coupled to a computer capturing 3D scene information of a scene that includes body or body part of a user (¶18). In particular, the computer processes data generated by 3D sensing device to reconstruct a 3D map of the user comprising 3D coordinates representing the surface of user’s body (¶19):

    PNG
    media_image1.png
    487
    634
    media_image1.png
    Greyscale

¶35), computer 26 does this by analyzing 3D map of user’s face with respect to at least the lip portion to determine at least one language candidate spoken by the user. 
If the user speaks more than one language, then the 3D mapping analysis of user’s lips would yield at least two language candidates. When applied to multiple users having different content preferences (Fig. 3, users 22A-22D), 3D mapping analysis of multiple users’ lips would yield a plurality of language candidates. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 7-8 are rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Rishoni et al. (US 2020/0022577 A1) and Rippel et al. (US 2012/0169583 A1).
Regarding Claims 1, 7, and 8, Obuchi discloses an output control device (¶8, information providing apparatus) comprising: 
¶11, arithmetic unit executing a predetermined program; ¶26, storage device) to:
identify at least one language candidate based on image information of a person (¶¶8-9, subject analyzer 106 obtains user’s image information from a camera to estimate attributes such as a user’s language);
cause a display device to output first information including information in the plurality of available language candidates comprising the at least one language candidate (¶10, when the usage language information sent from the subject attribute analysis unit is different from the language used in the subtitles in the current video, the language used in the subtitle is changed to the language used by the user; ¶28, display respective language selection button for “Japanese”, “English”, etc.), the first information including character strings of same details expressed in a plurality of different languages (¶10, display current video comprising image and subtitle in a first language and display next video comprising image and subtitle in a second language when usage language information sent from the subject attribute analysis unit is different from the language used in the current video);
determine a selection of the person with respect to the first information output on the display device (¶28, he/she can quickly change the language to the desired language using a corresponding button); 
determine an available language, from among the plurality of languages based on the selection with respect to the first information output on the display device (¶28, when the display language is changed, the corresponding language selection button is enlarged and displayed);
determine second information based on the determined available language and output the second information (¶27-28 in view of ¶10 and ¶24, user may select next video with subtitles displayed in the second language or return back to the current video with subtitles displayed in the first language by selecting a language button).
Obuchi does not disclose estimate eye direction of the person with respect to the first information output on the display device and determine the available language, from among the plurality of languages, based on the eye direction with respect to the first information output on the display device.
Rishoni discloses system for enabling user communication with eye-based feedback to determine a selected communication option based on determined relative eye orientation (Abstract) cause a display device to output information comprising a plurality of different language options (¶42, user 150 views visual information presented on primary display 102 such as multiple command selections; Fig. 2 and see ¶47, option 200A leads to a sub-menu of different languages to choose from), estimate eye direction of a person with respect to the output information on the display device (¶44, the direction user 150 is looking and relative orientation of the pupil is influenced by specific option displayed on display 102 such that system 100 determines the relative eye orientation of user 150), and determine an available language from the plurality of different languages based on the eye direction with respect to the information output on the display device (¶42, a plurality of options presented on menu displayed on display 102 is selected by the relative movement of the eye of user 150; ¶44, apply the determined relative eye orientation to the information displayed on display 102 to determine a selection of an option by user 150).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to estimate eye direction of the person with respect to first information output on the display device to determine an available language based the eye direction with respect to the first information output on the display device (¶28 of Obuchi, language selection buttons on the touch screen may be implemented as icons on Rishoni’s screen like a sub-menu of different languages to choose from per ¶47) in order to allow the user to select an available language by tracking the user’s eye movement towards a corresponding language icon (Rishoni, ¶42, a plurality of options is presented on an option selection menu displayed that are selected by the relative movement of the eye of user 150).
Regarding Claim 5, Obuchi does not disclose wherein the at least one processor is configured to identify a plurality of available language candidates based on information of a face of the person, cause the display device to output the first information including information in the plurality of available language candidates. 
Rippel teaches identifying a plurality of available language candidates based on information of a face of person (¶¶18-19 and Fig. 1, computer 26 using a 3D sensing device 24 to capture 3D coordinates representing surface of user’s body; ¶35, computer 26 analyzing a motion of a given user’s lip (i.e., through analysis of 3D coordinates representing user’s lip) using lip reading technique to identify a language spoken by the user). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi’s display device to ¶24 and ¶28) by identifying the plurality of available language candidates based on information of a face (at least a lip portion of the face) of the person in order to identify a language spoken by the user (Rippel, ¶35).
Further regarding claim 8, Obuchi discloses a non-transitory computer readable recording medium storing a program that causes a computer to execute the processes of claims 1 and 7 (¶11, arithmetic unit executing a predetermined program; ¶26, storage device).
Regarding Claim 3, Obuchi as modified by Rishoni discloses wherein the at least one processor is configured to determine a part of an intersection between the eye direction and the display device displaying the plurality of different languages (Obuchi, ¶13, line of sight direction estimation module 314 uses input image data 302 to determine whether the user faces the display; Rishoni, ¶44, the direction user 150 is looking and relative orientation of the pupil is influenced by specific option displayed on display 102 such that system 100 determines the relative eye orientation of user 150; ¶47, options include a sub-menu of different languages to choose from).
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Rishoni et al. (US 2020/0022577 A1) and Rippel et al. (US 2012/0169583 A1) as applied to claim 1, in further view of Kumar et al. (US 10546204 B1).
Regarding Claim 10, Obuchi discloses wherein the at least one processor is configured to determine a position of the person based on an image including the person (¶8, using a camera to acquire user’s state as image information; ¶9, perform subject attribute analysis on the image information to determine user’s spatial location). 
Obuchi does not determine the display device being output the first information based on the position of the person, from a plurality of output devices. 
Kumar discloses providing information to a user about items with which the user interacts (Abstract) by determining a display device to output the items based on a position of the user from a plurality of display devices (Col 8, Rows 5-10).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi to determine user position and select an output device form a plurality of output devices that is closest to a current position of the user in order to provide user about items with which the user interacts (Kumar, Abstract).
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/18/2022